Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 1 of 14




                          EXHIBIT A
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 2 of 14

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         01/15/2021
                                                                                                         CT Log Number 538899094
      TO:         Kim Lundy Service Of Process
                  Walmart Inc.
                  702 SW 8TH ST
                  BENTONVILLE, AR 72716-6209

      RE:         Process Served in Florida

      FOR:        WALMART INC. (Domestic State: DE)




      ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

      TITLE OF ACTION:                                 Uruena Mary, Pltf. vs. Walmart, Inc., etc., Dft.
      DOCUMENT(S) SERVED:                              Summons, Complaint, Request, First Set of Interrogatories
      COURT/AGENCY:                                    Broward County Circuit Court, FL
                                                       Case # NONE
      NATURE OF ACTION:                                Personal Injury - Slip/Trip and Fall - 06/01/2019, 1101 S. Military Trail, Deerfield
                                                       Beach, Broward County, Florida 33442
      ON WHOM PROCESS WAS SERVED:                      C T Corporation System, Plantation, FL
      DATE AND HOUR OF SERVICE:                        By Process Server on 01/15/2021 at 08:54
      JURISDICTION SERVED :                            Florida
      APPEARANCE OR ANSWER DUE:                        Within 20 days after service (Document(s) may contain additional answer dates)
      ATTORNEY(S) / SENDER(S):                         Eiman Sharmin
                                                       Sharmin & Sharmin Firm P.A.
                                                       830 North Federal Highway
                                                       Lake Worth, FL. 33460
                                                       561-655-3925
      REMARKS:                                         Please note: We are unable to determine the case number - Case # cut-off on the
                                                       document - Process server did not provide the case
      ACTION ITEMS:                                    CT has retained the current log, Retain Date: 01/16/2021, Expected Purge Date:
                                                       01/21/2021

                                                       Image SOP

                                                       Email Notification, Kim Lundy Service Of Process ctlawsuits@walmartlegal.com

      REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                       1200 South Pine Island Road
                                                       Plantation, FL 33324
                                                       877-564-7529
                                                       MajorAccountTeam2@wolterskluwer.com
      The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
      relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
      of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other




                                                                                                         Page 1 of 2 / AP
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 3 of 14

                                                                                                          Service of Process
                                                                                                          Transmittal
                                                                                                          01/15/2021
                                                                                                          CT Log Number 538899094
      TO:         Kim Lundy Service Of Process
                  Walmart Inc.
                  702 SW 8TH ST
                  BENTONVILLE, AR 72716-6209

      RE:         Process Served in Florida

      FOR:        WALMART INC. (Domestic State: DE)




      advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
      therein.




                                                                                                          Page 2 of 2 / AP
  Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 4 of 14

                                                                 Wolters Kluwer

                        PROCESS SERVER DELIVERY DETAILS




Date:                     Fri, Jan 15, 2021

Server Name:              RAMON QUIROZ




Entity Served             WALMART INC.

Agent Name                CT CORPORATION SYSTEM

Case Number               none

J urisdiction             FL




                                                        1
    Case
link,fi   0:21-cv-60840-AHS
        119582382             Document04:22:52
                    E-Filed 01/13/2021 1-1 Entered
                                               PM on FLSD Docket 04/19/2021 Page 5 of 14



       IN THE CIRCUIT COURT OF THE
       17th JUDICIAL aRcun IN AND FOR
       BROWARD COUNTY,FLORIDA

       CASE NO:

       MARY URUENA,                                           -4?

       V.


       WALMART,1NC.,
       a Foreign Profit Corporation,

              Defendant.


                                              SUMMONS

      THE STATE OF FLORIDA:
      To Each Sheriffofthe State:

              YOU ARE COMMANDED to serve this Summons and a copy of the Complaint or
      Petition in this action on Defendant,

      WALMART,INC.
      do CT Corporation System as Registered Agent
      1200 S.Pine Island Road
      Plantation, Florida 33324

              DATED on                           JAN 14 2021


                                               As Clerk of

                                               By
                                               Deputy Clerk


                                                         BRENDA D. F RMAN
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 6 of 14




                                              IMPORTANT
           A lawsuit has been filed against you. You have twenty (20) calendar days after this
   Summons is served on you to file a written response to the attached Complaint with the Clerk of
   this Court. A phone call will not protect you. Your written response, including the case number
   given above and the names ofthe parties, must be filed if you want the Court to hear your side of
   the case. If you do not file your response on time, you may lose the case, and your wages, money,
   and property may thereafter be taken without further warning from the Court. There are other
   legal requirements. You may want to call an attorney right away. If you do not know an attorney,
    you may call an attorney referral service or a legal aid office (listed in the phone book).
           If you choose to file a written response yourself', at the same time you file your written
   response to the Court you must also mail or take a copy of your written response to the
   "Plaintiff/Plaintiffs Attorney" named below.
                                             IMPORTANTE
           Usted ha sido demandado legalmente. Tiene veinte(20)dias, contados a partir del recibo
   de esta notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal.
   Una Ramada telefonica no lo protegera. Si usted desea que el tribnnal considere su defensa, debe
   presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
   interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
   despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal
   EAisteii otros requisitos lcgales. Si lo desea, puede usted comsultar a un abogado inmediatamente.
   Si no conoce a un abogado, puede Hamar a una de las oficinas de asistencia legal que aparecen en
   la guia telefonica.
           Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
   respuesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
   persona denominada abajo como "Plaintiff/Plaintiffs Attorney" (Demandante o Abogado del
   Demandante).
                                              DI:PORTANT
           Des poursuites judiciares ont ete entreprises contre vous. Vous avez vingt (20)jours
   consecutifs a partir-de la date de l'assignation de cette citation pour deposer une reponse ecrite a la
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 7 of 14



    plainte ci-jointe aupres de ce tribunal. Un simple coup de telephone est insuffisant pour vous
    proteger. Vous etes obliges de deposer votre reponse ecrite, avec mention du numero de dossier
    ci-dessus et du nom des parties nommees Id,Si vous souhaitez que le tribunal entende votre cause.
    Si vous ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause
    ainsi que votre salaire, votre argent, et vos biens peuvent etre saisis par la suite, sans aucun preavis
    ulterieur du tribunal. 11 y a d'autres obligations juridiques et vous pouvez requerir les services
   immediats d'un avocat. Si vous ne connaissez pas d'avocat, vous pourriez telephoner a un service
    de reference d'avocats ou a un bureau d'assistance juridique(figurant a l'annuaire de telephones).
           Si vous choisissez de deposer vous-meme une reponse ecrite, II vous faudra egalement, en
    meme temps que cette formalite, faire parvenir ou expedier une copie de votre reponse ecrite au
   "Plaintiff/Plaintiffs Attorney"(Plaignant ou a son avocat) nomme ci-dessous.


   Eiman Sharmin Esq.,
   Sharmin & Sharmin Firm P.A.
   Attorney for Plaintiff
   830 North Federal Highway
   Lake Worth, Florida 33460
   Florida Bar No.0716391
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 8 of 14



    IN THE CIRCUIT COURT OF THE
    17th JUDICIAL CIRCUIT IN AND FOR
    BROWARD COUNTY,FLORIDA

    CASE NO:

    MARY URUENA,

           Plaintiff',

    V.

    WALMART,INC.,
    a Foreign Profit Corporation,

           Defendant.


                                           COMPLAINT

           COMES NOW,the Plaintiff, MARY URUENA,and sues the Defendant, WALMART,

   INC.,(hereinafter referred to as "WALMART"),a Foreign Profit Corporation, and alleges as

   follows:

    1.     This is a cause of action for damages in excess of$30,000.00.

   2.      At all times material hereto, Plaintiff, MARY URUENA was a resident of Broward

   County, Florida, over the age of eighteen(18) and otherwise suijuris.

   3.      At all times material hereto, Defendant, WALMART,a Foreign Profit Corporation, was

   authorized to and doing business in Broward County, Florida, and having its agent for service of

   process in Plantation, Florida.

   4.      Venue is proper in Broward County as that is where the accident which is the subject

   matter ofthis Complaint arose.
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 9 of 14



    5.      At all times material hereto, Defendant, WALMART,was the owner and/or operator of

    and had dominion and control ofthe WalMart store, which was located at 1101 S. Military Trail,

    Deerfield Beach, Broward County, Florida 33442.

   6.       On or about June 1,2019, Plaintiff, MARY URUENA,an invitee ofthe Defendant,

    WALMART, was caused to fall due to the presence of water on the floor which was leaking

   from an air conditioner unit overhead, within the WalMart store located at 1101 S. Military Trail,

    Deerfield Beach, Broward County, Florida thus causing her to sustain serious injuries and

    damages due to the negligence ofthe Defendant, WALMART.

   7.      At the time and place ofthe aforementioned incident, the Defendant, WALMART,failed

   to follow its own policies and procedures and failed to timely place warning signs, thus creating

    a dangerous and defective condition which resulted in the Plaintiff's fall, injuries and damages.

   8.      WALMART,INC., its employees, agents, and/or apparent agents had actual or

   constructive notice ofthe existence ofthe water and/or debris on the floor as Defendant's

    employee came over to assist Plaintiff after she fell and indicated he was aware the air

   conditioner was leaking water onto the floor.

          COUNT I — NEGLIGENCE AGAINST THE DEFENDANT WALMART.INC.

   9.      Plaintiffre-alleges and adopts paragraphs 1 through 8 and incorporates them as ifthey

    were fully set forth herein.

    10.    At all times material hereto, Defendant, WALMART,owned, operated, maintained
   and exercised dominion and control over its store premises, located at 1101 S. Military Trail,

   Deerfield Beach, Broward County, Florida.

   11.     As the entity responsible for owning, operating, maintaining and controlling its premises,

   Defendant, WALMART,owed a non-delegable duty to the Plaintiffto take all reasonable steps

   to ensure her safety while within the Defendant's store premises.
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 10 of 14




     12.    Specifically, Defendant, WALMART, owed a non-delegable duty to Plaintiff to use

    reasonable care to ensure that Plaintiff was able to safely and adequately utilize the premises in

    question without being subject to the dangers associated with a leaking air conditioning unit that

    existed at the time ofPlaintiff's fall.

     13.    Defendant, WALMART,breached its non-delegable duty to the Plaintiffby carelessly and

   negligently failing to properly maintain its premises or warn the Plaintiff of the aforementioned

   dangerous and defective condition on its premises. Specifically, Defendant breached its duty ofdue

   care owed to Plaintif including but not limited to, one or more ofthe following ways:

                    a.      Failing to ensure a safe, hazard free environment;

                    b.      Failing to properly inspect the subject area to ensure it was in good

                            condition;

                   c.       Failing to protect its invitees from known hazards at its premises;

                    d.      Failing to place caution or warning signs in the area where Plaintiff's

                           injuries occurred;

                   e.       Failing to take proper and necessary safety precautions to prevent

                           Plaintiff's accident;

                   f.       Failing to maintain its premises in a safe condition;


                   ,g-      Failing to ensure the placement of detectable or visible markings or

                            warnings;
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 11 of 14



                   h.      Failing to adequately train WALMART personnel in the necessary

                           precautions which could have prevented this accident;


                   i.      Failing to reduce, minimize or eliminate the known and/or foreseeable

                           risks and dangers associated with the leaking air conditioner that caused

                          Plaintiffs fall;

                           By allowing the aforementioned hazardous condition to exist, although

                           Defendant knew, or in the exercise ofreasonable care, should have known,

                           about the existence ofthe hazardous condition, and it further represented

                           that its premises was safe and suitable when,in fact, it was not because of

                          the aforedescribed hazardous condition;

                   k.     By failing to correct or remedy the aforedescribed dangerous and

                          hazardous condition, although Defendant knew, or in the exercise of

                          reasonable care should have known, about the existence of said condition,

                          and it further represented to its business invitees that its premises was safe

                          and suitable when,in fact, it was not because of the hazardous condition

                           as aforesaid; and

                   1.     In causing and creating the hazardous condition that caused the Plaintiff's

                          fall.

           13.     As a direct and proximate result of the negligence ofthe Defendant, WALMART,

    Plaintiff, MARY URUENA, suffered damages including but not limited to bodily injury and

    resulting pain and suffering, disability, disfigurement, scarring, mental anguish, loss of capacity

    for the enjoyment oflife, expense of hospitalization, medical and nursing care and treatment,loss
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 12 of 14



    of earnings, loss of ability to earn money, and aggravation of a previously existing condition. The

    losses are either permanent or continuing, and Plaintiff MARY URUENA will suffer the losses in

    the future.

           WHEREFORE,Plaintiff MARY URLTENA demands judgment for damages which are in

    excess of the sum of THIRTY THOUSAND and 00/100 ($30,000.00) DOLLARS against the

    Defendant, WALMART,exclusive of costs, interest and attorneys' fees, and further demands trial

    by jury.

           DATED thisL7 day of                                 2021.

                                                        Respectfully Submitted,

                                                        SHARMIN & SHARMIN,P.A.
                                                        830 North Federal Highway
                                                        Lake Worth,FL 33460
                                                        Telephone:(561)655-3925
                                                        Fax:(561)202-9041
                                                        Email: mail sharminl



                                                                     in, Esquire
                                                        Florida Bar No. 0716391
                                                        Brooke Sharmin, Esquire
                                                        Florida Bar No. 0677841
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 13 of 14




            IN THE CIRCUIT COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
                      IN AND FOR BROWARD COUNTY, FLORIDA
                                  CIVIL DIVISION

   MARY URUENA,

          Plaintiff,
                                                               CASE NO. CACE21-00830
   v.

   WALMART, INC. A FOREIGN PROFIT
   CORPORATION,

         Defendant.
   _____________________________________________/


                 DEFENDANT’S NOTICE OF FILING NOTICE OF REMOVAL


   TO: Eiman Sharmin, Esq.
       Sharmin & Sharmin, P.A.
       830 North Federal Highway
       Lake Worth, Florida 33460

          PLEASE TAKE NOTICE that on April 19, 2021, Defendant, Walmart, Inc., in the

   above titled action filed a Notice of Removal, a copy of which is attached hereto, of the above-

   titled action to the United States District Court for the Southern District of Florida, Fort

   Lauderdale Division.

          You are also advised that Walmart, Inc., on filing such Notice of Removal in the office of

   the Clerk of the United States District Court for the Southern District of Florida, Fort Lauderdale

   Division, also filed copies thereof with the Clerk of the Circuit Court of the Seventeenth Judicial

   Circuit, in and for Broward County, Florida, to effect removal pursuant to 28 U.S.C.§1446(d).
Case 0:21-cv-60840-AHS Document 1-1 Entered on FLSD Docket 04/19/2021 Page 14 of 14




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was sent by e-portal
   and e-served this 19th day of April, 2021 to: Eiman Sharmin, Esq. Attorney for Plaintiff,
   Sharmin & Sharmin, P.A., 830 North Federal Highway, Lake Worth, FL 33460 at
   mail@sharminlaw.com

                                                  Respectfully submitted,

                                            By:   /s/ Sophia R. Ward
                                                  Sophia R. Ward, Esq.
                                                  Florida Bar No.: 86139
                                                  QUINTAIROS, PRIETO, WOOD &
                                                  BOYER, P.A.
                                                  Attorneys for Defendant
                                                  9300 S. Dadeland Blvd., 4th Floor
                                                  Miami, FL 33156
                                                  Tel: (305) 670-1101
                                                  Fax: (305) 670-1161
                                                  Email: rclyne.pleadings@qpwblaw.com
                                                          sophia.ward@qpwblaw.com
                                                          Dakeitha.haynes@qpwblaw.com
                                                          gcastro@qpwblaw.com
                                                          jenzell.brown@qpwblaw.com




                                              2
